Citation Nr: 0006768	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran apparently had active service from August 1966 to 
May 1989.

This appeal arose from an October 1998 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire denying the veteran's request 
for waiver of recovery of an overpayment of VA compensation 
benefits.

A March 1999 hearing on appeal was conducted before the 
undersigned Member of the Board of Veterans' Appeals (Board).  
The case was thereafter remanded by the Board in January 2000 
for clarification and to secure additional records.  In 
January 2000, a Financial Status Report (VA Form 5655) was 
received from the veteran in the RO pursuant to a separate 
claim for waiver of recovery of an overpayment.  As the 
current record does not show that a supplemental statement of 
the case was issued to the veteran after receipt of this 
evidence, which, coincidentally has a bearing on the outcome 
of this case, the veteran's case is being REMANDED to the RO 
for the following action:

The RO is requested to refer the claims 
file and Chapter 35 education file to the 
Committee for review of the claim 
currently in appellate status.  If the 
veteran's claim remains denied, the 
Committee is requested to issue a 
supplemental statement of the case which 
summarizes all evidence received since 
the February 1999 supplemental statement 
of the case.  The veteran should be given 
the appropriate period of time in which 
to respond.

Thereafter, if appropriate, the veteran's claims file and the 
Chapter 35 education file should be returned to the Board for 
further action.  No action is required on the part of the 
veteran unless he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



